Jsaac Waldron plaint. agt Joel Jenkins Deft in an action of the case for detaining and keeping from him one Oxe without any Legall right or title to him which was taken off from his Farme called Bennets Farme somtime in Octobr or November, last whereby the sd Waldron is damnified four pound in Silver and all other due damages according to attachmt datd January. 6th 1676. . . . The Jury . . . found for the plaintife the Oxe Sued for or Four pound in mony & costs of Court. The Defendt appealed from this Judgemt unto the next Court of Assistants & himselfe principall in Eight pounds & Captn Tho: Marshall & Jn° Flood as Sureties in £.4. apeice bound themselves respectiuely ... on condition the sd Joel Jenkins should prosecute his appeale . . .
[See the second case above. Waldron’s answer to Jenkins’ Reasons of Appeal is in S. F. 162160.1. Waldron was sustained in the higher court — Records of Court of Assistants, i. 78.]